UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7247


MICHAEL WAYNE CRAWFORD,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:11-cv-00158-GEC)


Submitted:   January 5, 2012                 Decided:   January 12, 2012


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Michael Wayne Crawford, Appellant Pro Se. Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Wayne Crawford seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition as

untimely.          Parties in a civil case have thirty days following

entry of the judgment or order to file a notice of appeal.                                    Fed.

R.    App.    P.    4(a)(1)(A).           However,       if    a    party     moves     for    an

extension within thirty days after expiration of the original

appeal       period      and     shows     excusable          neglect       or   good        cause

warranting an extension, a district court may extend the time to

file a notice of appeal.                 Fed. R. App. P. 4(a)(5)(A); Washington

v. Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).

              Crawford’s          notice       of   appeal      was     received        in     the

district court shortly after expiration of the appeal period but

within       the    thirty-day       excusable        neglect         period.           Because

Crawford is incarcerated, the notice is considered filed as of

the   date     it     was      properly    delivered      to       prison    officials        for

mailing to the court.              Fed. R. App. P. 4(c)(1); Houston v. Lack,

487 U.S. 266 (1988).               However, the record does not reveal when

Crawford      gave       the    notice    of    appeal    to       prison    officials         for

mailing.            In    addition,        Crawford’s         notice     of      appeal       was

accompanied by a cover letter asserting that he had mailed an

initial notice of appeal some twenty days earlier and confirming

his wish to pursue an appeal.                   We conclude this letter should be

liberally construed as a motion pursuant to Rule 4(a)(5)(A).                                   We

                                                2
accordingly        remand    the   case   to    the    district   court   for     the

limited purpose of permitting the court to determine whether

Crawford timely filed a notice of appeal and, if not, whether he

has   shown    excusable        neglect    or      good   cause    warranting     an

extension     of    the     thirty-day    appeal      period.     The   record,    as

supplemented, will then be returned to this court for further

consideration.

                                                                          REMANDED




                                          3